PER CURIAM.
, This is a venue case, in which appellant, Ward Timlin, sued appellees, John Odstrcil and Otto E. Schkade, residents of Scurry County, for specific performance of a contract for the sale by appellees to appellant of an oil and gas lease oil certain lands in Scurry County. The prayer of his petition is that “upon a hearing hereof he have judgment for specific performance against the defendants vesting title in plaintiff to the oil, gas and mining leases as herein sued for, and for such other and further relief, both general and special, to which plaintiff may be justly entitled.”
In a non-jury trial appellees’ pleas of privilege were sustained.
Appellant contends that venue in Bexar County is fixed by the application of Subd. 5, Art. 1995, Vernon’s Ann.Civ.St., to the following provision of the alleged contract: $150,000.00 cash, payable as soon as titles are approved, not exceeding 15 days from date' of delivery of said abstracts to Frost Natl. Bank, San Antonio, Texas, certified down to date. Assignment to be made in name of Ward Timlin, Hidalgo County, Texas.”
This is not the provision of the contract sued on and hence does not control venue. Ammann v. Daniel Oil Co., Tex.Civ.App., Austin, 220 S.W.2d 181.
The judgment of the trial court is affirmed. ,
Affirmed.